The Hearing Officer’s findings of guilt as to the two specifica*680tions at issue are supported by substantial evidence (see, CPLR 7803 [4]; see also, Matter of Boyd v Constantine, 81 NY2d 189, 196, quoting 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 180). Moreover, the penalty imposed by the respondents is not " ' "so disproportionate to the offense[s], in light of all the circumstances, as to be shocking to one’s sense of fairness” ’ ” (Matter of Pell v Board of Educ., 34 NY2d 222, 233, quoting Matter of McDermott v Murphy, 15 AD2d 479, affd 12 NY2d 780).
The petitioner’s remaining contention is without merit. Miller, J. P., Pizzuto, Santucci and Hart, JJ., concur.